Simmons, Justice.
The grounds relied on for a reversal of the judgment of the trial judge in refusing to grant a new trial in this case, are, in substance, that the verdict is contrary to law and without evidence to support it, and that the court erred in allowing the plaintiff in the court below to introduce proof of his good character after the defendant had sought to prove that the plaintiff, several years ago, was guilty of larceny.
1. The evidence, as will be seen from the official report, was conflicting as to the negligence and diligence of the servants of the railroad company. If the jury believed the testimony of the witnesses for the plaintiff, it was sufficient to authorize their finding. Where the evidence is conflicting upon a material question in the case, and so nearly balanced as it was in this case, we cannot say that the jury erred in believing one witness in preference to the other. The credibility of the witnesses is alone for the jury.
*5112. It appears that during the cross-examination of the plaintiff', the defendant’s counsel asked him if he had not been arrested for stealing goods from his employer while clerking for him several years ago. It further appears that the defendant introduced one Talley, who testified that the plaintiff', while clerking for him ten or twelve years ago, did take goods from the store and secrete them, and afterwards carried them to a lewd woman; ‘that he was arrested and put in prison; that his father paid for the goods; and that plaintiff promised to leave the State. Upon this state of facts, the trial judge allowed plaintiff to put in evidence his general good character, and error is assigned on this ruling.
We are inclined to think that the court was right. While it was not an attempt'to impeach the plaintiff in the manner pointed out in our code, by proving that his general character was so bad that he was unworthy of belief as a witness, still it was such an attack upon his character as to weaken and discredit it to such an extent that the jury might not have believed him had he not sustained his character by the proof allowed by the court. The authorities are somewhat conflicting upon this question, but we think the fairer rule, when the character of a witness has been attacked by proof of specific immoral acts, as was done in this case, is to allow the witness to sustain himself by proof of his general good character since such acts were committed. A man may be guilty of immoral acts in his youth, and may repent and lead a pure and moral life ever afterwards. It would be unjust to him to allow this attack to be made upon him, and not to allow him to show that since that time he has established among his neighbors a good character, such as to render him worthy of belief in a court of justice.

Judgment affirmed.